Filed 5/5/22 P. v. Halbower CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                     A155724
 v.
 RODNEY LYNN HALBOWER,                                               (San Mateo County
                                                                     Super. Ct. No. SF395491A)
             Defendant and Appellant.

         Defendant and appellant Rodney Lynn Halbower challenges the
sufficiency of the evidence to support a jury’s finding he was competent to
stand trial. We affirm.
                                                 BACKGROUND1
         In 2014, through DNA evidence, Halbower was implicated in two
long-unsolved murders that occurred in San Mateo County in 1976.
Thereafter, the San Mateo County District Attorney filed a felony complaint
charging Halbower with two counts of murder (Pen. Code, 2 § 187, subd. (a)).
         In March 2015, the trial court suspended criminal proceedings after
defense counsel expressed a doubt as to Halbower’s mental competency. In


         1 We
           omit the facts of the underlying offenses as they are not relevant
to the competency issue raised on appeal.
         2   All further undesignated statutory references are to the Penal Code.

                                                               1
June 2016, a jury found Halbower competent to stand trial.3 Following a
preliminary examination, Halbower was held to answer and charged by
information with two counts of murder (§ 187, subd. (a)).4 In September 2018,
a separate jury found Halbower guilty on both counts of murder. The trial
court sentenced appellant to two concurrent terms of life in state prison.
      This appeal followed. It does not challenge the 2018 jury verdict but
instead argues insufficient evidence supports the 2016 determination of
competency, thus the jury’s findings and the judgment of conviction must be
reversed. We disagree.
                           COMPETENCY TRIAL
A.    Pretrial Proceedings
      On March 3, 2015, over Halbower’s objection, defense counsel declared
a doubt as to Halbower’s competence. The trial court appointed psychiatrist
Jeffrey Gould and psychologist Robert Cassidy to evaluate Halbower. In
their August 2015 reports, Dr. Gould found that Halbower was competent to
stand trial, and Dr. Cassidy found that he was not.
      Defense counsel retained psychologist Jeffrey Kline, who conducted a
formal competency evaluation in February 2016. Halbower refused to
cooperate with follow-up testing in March. In a report dated April 14, 2016,
Dr. Kline concluded that Halbower was not competent to stand trial. As a
result, the prosecution requested a jury trial to determine the issue of
competency.



      3   We summarize the evidence on the competency issue below.
      4 It was initially alleged that Halbower was armed with a deadly
weapon (§ 12022) during the commission of the murders, but at trial and
prior to jury deliberation, the court dismissed the arming enhancements on
the motion of the prosecutor.

                                       2
      B.    Testimony at the Competency Trial
      1.    Dr. Jeffrey Gould5
      Dr. Jeffrey Gould testified as to his August 2015 competency evaluation
of Halbower, which included a review of records and a personal interview,
and resulted in his August 17, 2015 report finding Halbower to be competent
to stand trial. Halbower accurately responded to questions about the charges
against him, their seriousness, and the nature of the pending criminal
proceedings. This included Halbower’s appropriately nuanced explanation of
what it means to plead “not guilty by reason of insanity.” Halbower
accurately explained the trial process and the parties involved, including the
different roles of the district and defense attorneys, the judge, and the jury.
Dr. Gould testified, “[A]t this point in time we’re getting farther in the
evaluation. He’s not exhibiting any signs of a mental illness.” There was no
demonstration of any psychotic disorders, and there was no evidence of
psychotic symptoms in Halbower’s medical records. When asked about the
charged offenses and the specific role of DNA, Halbower demonstrated an
understanding of DNA, asserted an appropriate defense denying culpability,
and complained about his treatment in the criminal justice system “because
[he’s] . . . poor.” Halbower knew who his attorney was and articulated their
disagreement about his prospective defense: “He doesn’t even question me
about it. I know what it is. I will warn the DA right here. I don’t give a
damn. My defense is unlawful discrimination. I become more sophisticated.
It’s DNA discrimination. That’s my defense.” Halbower appropriately
explained his understanding of his role in the courtroom and how to conduct
himself, even if he disagreed with a witness, saying one should “[k]eep your


      5Dr. Gould was called to testify by the district attorney out of order for
scheduling reasons.

                                        3
mouth shut.” If he believed a witness was lying, he “would ask the court to
bring criminal charges against the person, perjury.” If he did not understand
what a witness said, Halbower explained, “You’re supposed to consult with
your lawyer, if you have a lawyer. If not, ask the judge.”
      Discussing his psychiatric history, Halbower recounted that he had
previously experienced depression, for which he had taken medication. He
denied experiencing any other psychiatric symptoms. This information was
consistent with the 940 pages of medical records that Dr. Gould reviewed,
which contained no information regarding any other psychiatric symptoms,
diagnoses, or psychiatric medication.
      Last, Dr. Gould assessed Halbower’s mental status as “normal,”
explaining, his “thought process was organized and linear. There was no
looseness of association or flight of ideas present during the interview.”
Dr. Gould reviewed the reports of Drs. Cassidy and Kline, and while he noted
they contained “discussions that were, frankly, more strange, more bizarre
than the ones that I had with him,” they did not change his opinion that
Halbower was competent to stand trial.6 When discussing Halbower’s ability




      6 Dr. Gould’s 2015 report was introduced into evidence at trial and
included his further opinion that “Mr. Halbower does not suffer from an
Axis I major mental disorder or other psychiatric condition at the present
time that could impair his competency to stand trial.” Although Dr. Gould
did note that Halbower’s personality disorder was impacting his relationship
with this and any defense counsel, it did not impact Dr. Gould’s
determination of competency: “Mr. Halbower does not cooperate with his
defense counsel and reported his intention to continue to be uncooperative in
this setting. It is unlikely that he will cooperate with his current or any other
defense counsel. Again, it is my opinion that the defendant’s lack of
cooperation with his attorney is not the product of an Axis I major mental
disorder. Therefore, he does not suffer from a mental illness that would
usually be considered sufficient to impair his competency to stand trial.”

                                        4
to communicate with counsel, Dr. Gould recounted that Halbower had a
“negative” view about his attorney: “ ‘He expects me to lay down and let him
go off in every direction he wants . . . [¶] . . . [¶] . . . I can’t think of anything
positive we see eye to eye on.’ ” Dr. Gould opined that Halbower’s “lack of
cooperation with the attorney is not the product of a major mental disorder.”
Rather, Dr. Gould concluded Halbower “likely does suffer from a personality
disorder that directly influences his dysfunctional relationship with his
defense counsel.”
      2.     Halbower’s Testimony
      The defense called Halbower to testify. Halbower stated that he
understood the nature of the proceedings, even though “they’re strange to
me.” Halbower explained he had met his defense attorney, Mr. John Halley,7
twice for “[v]ery short periods of time, maybe 15 to 30 minutes at the jail.”
When Halbower told his attorney, “I’m going to ask the judge to dismiss you
as counsel because I feel I can represent myself or get another counsel,” the
attorney responded, “[W]ell, if you do that, I’m going to have to tell the court
that you’re incompetent to stand trial and ask for doctors to see you.”
      At the next court date, Halbower “said what [he] had to say,” and his
attorney declared a doubt. Halbower objected to the declaration of a doubt
and testified, “[I]t is my position, and I do state that I am fully competent to
stand trial. . . . I have been trying to get it, to try—even told the court and
demanded that my constitutional rights to a speedy trial and to a—to
confront accusers, to call witnesses on my behalf, and even to represent




      7John Halley is the court-appointed attorney assigned to represent
Halbower in connection with the criminal charges filed against him. Paul
DeMeester is the court-appointed attorney assigned to represent Halbower in
the competency proceedings.

                                           5
myself, which is a constitutional right. [¶] ¶And nobody is listening to it.”
Halbower later reiterated, “I believe I was competent. I’ve been certified to
be competent before in the past. I’ve been charged and represented myself
even.”
      When asked if he suffered from a mental disorder, Halbower offered, “I
. . . have [a] . . . few little problems like these grandiose ideas at times. . . .
[¶] . . . [¶] . . . I do feel I have a little narcissism in me, . . . I have a tendency
at times to exaggerate things, you know.” When asked if he could assist his
attorney in his defense, Halbower responded, “I have tried in every way to
convince Mr. Halley of a defense in this case that I do have. And he might
not agree with it. Well, then he can get on down the road if he does not agree
with it.” Halbower objected to the follow-up question inquiring about his
specific defense, stating, “And I object to this question. Because I don’t feel
like I’m really supposed to or have to—that I have to divulge my defense to
the prosecution or to the court. [¶] I have a defense, and it should be
investigated by the investigators, a private investigator, and all that. And it
hasn’t.”
      Halbower was asked to enumerate the witnesses he would like to see in
the criminal case. They included an analogist, a genealogist, a linguist, a
geographer, a phonetician, and anagramologist, a metaphysicist, a
geopolitician, a mythologist, the Roman Catholic Church pontiff, and a
Philadelphia lawyer. Halbower explained the need for these witnesses, in
part because of a book bearing his name he had been shown by a gray-haired
old man in reform school on his 14th birthday. He also explained the import
of geography on his life and drew related representations that were marked
as exhibits in the competency trial.




                                           6
      Halbower explained that one of the reasons he wanted to represent
himself was to stand behind the podium: “[W]hen an individual represents
himself in a criminal matter, especially in a serious criminal matter, through
my observations and experience, that he’s given a lot more latitude when it
comes to questioning and things of that nature.” At the conclusion of his
testimony defense counsel asked, “And as you sit here now on today’s date, do
you believe that you are mentally competent to stand trial?” To which
Halbower responded, “Yes, I do. I swear that I am, in fact.”
      On cross-examination, the district attorney asked Halbower about his
family history, his criminal past—including testimony at different criminal
trials, related sentences, several successful prison escapes, and his parole
board and extradition hearings—as well as his employment history.
Halbower testified that during these periods in custody, no one had “disclosed
to him” he had a specific mental illness. Halbower explained his
understanding of the charged murders and the DNA evidence that had
implicated him and also narrated the circumstances surrounding the initial
police interviews.
      On redirect, Halbower objected to his attorney’s continued inquiry into
the police interviews and asked the court, “Am I on trial here for murders, or
am I being considered for competency to represent myself?” The court
affirmed it was a competency trial and asked Halbower to wait to speak until
his attorney asked the next question. Halbower responded, “Yeah. That’s
what I’m talking about. I want to be the one asking the questions.”
      3.    Dr. Robert Cassidy
      Dr. Robert Cassidy is a licensed psychologist employed by the State of
California to provide annual progress reviews for individuals committed to
the Coalinga State Hospital as sexually violent predators. Dr. Cassidy met



                                       7
with Halbower on April 9, August 6, and August 7, 2015, totaling over six
hours, before submitting his August 10 competency report to the court.
Halbower was “quite consistent” in the interviews. He was “essentially
polite. He was willing to be interviewed. He was responsive to questions in
that I would ask a question; he would provide me a response. [¶] He was in
good behavioral control.”
      But, as Dr. Cassidy testified, Halbower “expressed an extensive amount
of delusional thinking, both spontaneously . . . . And he also expressed
delusions in response to my efforts to find out more about his thinking in a
particular area.” Halbower did not evidence or report auditory
hallucinations—a symptom of psychoses—and presented as “of at least
average intelligence.”
      In the interview, Halbower presented drawings to Dr. Cassidy similar
to the drawings Halbower made when testifying. Halbower also discussed
with Dr. Cassidy the Pope and some of the other potential witnesses about
whom he testified.
      Dr. Cassidy stated that Halbower has an interesting “intermittent”
connection to reality. His communications can seem “reality based,” but they
can also be “quite different and express[] significant distortions of reality,”
which are typically viewed by mental health professionals as “delusional.” As
an example of one of Halbower’s grandiose delusions, Dr. Cassidy cited “the
belief that he somehow could elicit the support of the Pope to come and
provide assistance in his legal defense.” Halbower also demonstrated a
“persecutory feeling” that his current case was generated by others’ efforts to
persecute him rather than being based on evidence against him.
      Dr. Cassidy did not observe any manifestations of organic brain
impairment or impairment of cognitive function but testified that Halbower



                                        8
did demonstrate signs of a thought process disorder. “He would get off track.
He would lose the thread of the conversation or the focus of the questions.”
In his review of over 930 pages of records, Dr. Cassidy did not see any
findings of psychosis or a delusional disorder diagnosis. While Halbower was
treated for a period of depression, that depression was “limited and moderate
in scope” and was not considered a major affective or depressive disorder.
Forensic mental health staff did not record any concerns about Halbower’s
mental health or his stability. Yet, Dr. Cassidy ultimately opined that “a
mental disorder is present as manifest[ed] by [Halbower’s] delusional
ideation, both grandiose and paranoid delusional ideation[,] as well as a
thought process disorder.” Halbower’s testimony at the competency trial
confirmed Dr. Cassidy’s prior opinions. Dr. Cassidy concluded that as a
result of a paranoid delusional disorder, Halbower was incompetent to stand
trial: “It’s difficult to have a rational conversation with him about the things
that most attorneys would want to focus on.”
      4.    Dr. Jeffrey Kline
      Halbower’s retained expert, Dr. Jeffrey Kline, testified he observed
Halbower meet with defense attorney Halley for 50 minutes on February 17,
2015. Dr. Kline met with Halbower alone for two and a half hours on
February 23. He attempted to meet with Halbower again on March 22, 2015
for the competency evaluation, but Halbower refused the visit.
      Dr. Kline opined that Halbower suffered from a delusional disorder
that was “particularly prominent” when discussing the criminal case in
detail. He concluded that Halbower was “incompetent based on both prongs.
He’s not capable of rationally understanding, appreciating the proceedings,
nor is he capable of collaborating with counsel in a rational manner.”




                                       9
      Based on his personal observations of Halbower’s interaction with his
criminal attorney, Dr. Kline testified Halbower “wasn’t capable of holding a
rational conversation with his attorney, almost at all.” Yet, in talking about
Halbower’s background and education, as well as general facts about trial
competency, including the charges, roles of the attorneys, and possible pleas,
Halbower “seemed reasonable and rational and organized and coherent and
cooperative” and “had a good factual understanding of adjudication.” It was
when questioning Halbower in detail about the trial situation that
persecutory and grandiose delusions “erupted.”
      Dr. Kline acknowledged the absence of any psychosis or delusional
disorder in Halbower’s records but testified, “It’s only under certain
circumstances and certain parts of one’s personality that collapses into
delusions.” At their February 17 meeting, Halbower’s thinking “was
organized. He was coherent. He was reasonably articulate.” Halbower had a
“very strong understanding” of the proceedings and the roles of the judge,
jury, and counsel. But he “became increasingly irrational and delusional as
we talked about his case . . . .” Dr. Kline opined that these disturbances
impacted Halbower’s ability to collaborate with counsel: “he was not
competent on that prong with respect to the attorney-client working
relationship.”
      5.    Halbower’s Additional Testimony
      Halbower later asked to be recalled to testify in response to a list of
specific questions that he had drafted. Halbower wanted to respond to these
previously unasked questions because he felt he was “being deprived of
counsel in this matter.” Halbower complained that his competency attorney
was trying to inflame the minds of the jurors “to make you think that I’m a
terrible, terrible evil person, which is not the case.” He denied committing



                                       10
the alleged murders, explained a prior prison escape, and described his
experience representing himself. Halbower explained he did not want his
appointed defense attorney to represent him in the criminal case because
“Mr. Halley has violated the trust that I had with him.” Halbower declined to
answer almost all of the district attorney’s questions on cross-examination as
well as his attorney’s follow-up questions on redirect and was excused as a
witness.
                                 DISCUSSION
      A.    Applicable Law and Standard of Review
      “As a matter of due process, ‘[a] defendant may not be put to trial
unless he “ ‘has sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding . . . [and] a rational as well as
factual understanding of the proceedings against him.’ ” ’ (Cooper v.
Oklahoma (1996) 517 U.S. 348, 354).” (People v. Buenrostro (2018) 6 Cal.5th
367, 386 (Buenrostro).) “A defendant is mentally incompetent to stand trial
if, as a result of mental disorder or developmental disability, the defendant is
‘unable to understand the nature of the criminal proceedings or to assist
counsel in the conduct of a defense in a rational manner.’ (§ 1367, subd. (a).)”
(People v. Marshall (1997) 15 Cal.4th 1, 31 (Marshall).)
      “The law presumes a person is competent to stand trial. (Pen. Code,
§ 1369, subd. (f).) ‘When the defendant puts his or her competence to stand
trial in issue, the defendant bears the burden of proving by a preponderance
of the evidence that he or she lacks competence.’ (People v. Mendoza (2016)
62 Cal.4th 856, 871 [(Mendoza)]; see Pen. Code, § 1369, subd. (f); Medina v.
California (1992) 505 U.S. 437, 446 . . . [allocation of the burden of proof to a
criminal defendant to prove incompetence does not violate procedural due
process].)” (Buenrostro, supra, 6 Cal.5th at p. 387.)



                                        11
      We apply “a deferential substantial evidence standard of review.”
(Mendoza, supra, 62 Cal.4th at p. 871.) When the sufficiency of the evidence
to support the verdict is challenged, our review is limited to the evidence
presented at the competency trial. (Id. at pp. 871–872, citing People v. Marks
(2003) 31 Cal.4th 197, 219, fn. 3.) “In reviewing a jury verdict that a
defendant is mentally competent to stand trial, an appellate court must view
the record in the light most favorable to the verdict and uphold the verdict if
it is supported by substantial evidence. [Citation.] Evidence is substantial if
it is reasonable, credible, and of solid value.” (Marshall, supra, 15 Cal.4th at
p. 31.) “Substantial evidence includes circumstantial evidence and the
reasonable inferences flowing therefrom.” (People v. Ugalino (2009)
174 Cal.App.4th 1060, 1064.) “We ‘must accept logical inferences that the
jury might have drawn from the circumstantial evidence.’ ” (People v.
Zamudio (2008) 43 Cal.4th 327, 357.) “We must presume in support of the
judgment the existence of every fact that the trier of fact could reasonably
deduce from the evidence.” (People v. Medina (2009) 46 Cal.4th 913, 919.) “A
reversal for insufficient evidence ‘is unwarranted unless it appears “that
upon no hypothesis whatever is there sufficient substantial evidence to
support” ’ the jury’s verdict.” (Zamudio, at p. 357.)
      B.    Analysis
      Evidence of Halbower’s grandiose and paranoid delusions was
presented at the competency trial, but we disagree with counsel’s assertion
on appeal that Halbower’s incompetency was “readily apparent.” Instead, we
conclude there was substantial evidence Halbower was not suffering from a
mental illness that deprived him of the ability to understand the proceedings
and to assist counsel.




                                       12
      1.    Understanding of the Proceedings
      All three psychiatric experts and the parties on appeal agree that there
is substantial evidence that Halbower understood the nature of the
proceedings. The three testifying experts affirmed that this understanding
included an understanding of the roles of the attorneys, judge, witnesses, and
jurors. Halbower had in fact represented himself in earlier court
proceedings. He was at least of average intelligence and responded well to
direct questions. Halbower not only knew the charges against him, he was
aware of the facts underlying those charges and that DNA evidence had
linked him to those charges.
      Dr. Gould opined that Halbower was “more sophisticated than many
who are found competent.” Dr. Cassidy described Halbower as being “well
oriented,” with “a good fund of knowledge. He was able to use abstract
concepts. He has a good vocabulary base. He has some capacity to problem
solve.” Dr. Kline testified that Halbower’s “thinking was organized. He was
coherent. He was reasonably articulate.” As appellant accurately states, “It
came to light during direct and cross-examination that [Halbower]
understood the competency and trial processes and the criminal charges
against him.” Halbower’s understanding of the competency and criminal
proceedings presents no issue here.
      2.    Mental Disorder
      But where the disagreement and basis for appeal lie is in the
conflicting evidence concerning any mental disorder and Halbower’s ability to
assist counsel with the presentation of a defense. Experts for the defense and
the prosecution noted the significant absence of any reported major mental
disorder in more than 40 years of medical records. While two experts opined
that Halbower suffered from a delusional disorder that rendered him



                                      13
incompetent to stand trial, the jury was entitled to credit the expert
testimony of Dr. Gould that Halbower had the mental capacity to cooperate
with and assist counsel.
      The current argument that Dr. Gould’s testimony should be
disregarded because he failed to question Halbower about “the defense he
wanted to present at trial,” and instead followed an “agenda” that “failed to
uncover the mental illness that prevented [him] from assisting his counsel” is
inconsistent with the record. Dr. Gould did consider the reports of
Drs. Cassidy and Kline and acknowledged that he saw personality traits that
could be diagnosed as personality disorders based on Halbower’s antisocial,
grandiose, and paranoid personality. Nevertheless, Dr. Gould concluded
Halbower did not suffer from “a major mental illness” that affected his ability
to cooperate with counsel. The jury had no obligation to reject this expert
evidence (see Mendoza, supra, 62 Cal.4th at p. 883 [“We must emphasize that
it is not our function to substitute our judgment for that of the jury or to
reweigh the evidence.”]). And a simple numeric count of two experts versus
one does not render the competency trial invalid. (See, e.g., CALCRIM
No. 301 [“The testimony of only one witness can prove any fact.”]; CALCRIM
No. 302 [“If you determine there is a conflict in the evidence, you must decide
what evidence, if any, to believe. Do not simply count the number of
witnesses who agree or disagree on a point and accept the testimony of the
greater number of witnesses. . . . What is important is whether the testimony
or any other evidence convinces you, not just the number of witnesses who
testify about a certain point.”].)
      Perhaps most significantly—though minimized on appeal—the jury had
the opportunity to observe Halbower’s conduct and demeanor in court and
independently assess his two separate opportunities to testify. Rather than



                                       14
being forced to rely exclusively on expert testimony, the jurors were able to
hear Halbower personally explain his understanding of the competency and
criminal processes, his disagreement with his criminal attorney concerning
his own competency and proposed defenses, and his explanations for the
proposed witnesses that Drs. Cassidy and Kline considered “delusional.”
Applying the “deferential substantial evidence standard of review” (Mendoza,
supra, 62 Cal.4th at p. 871), there is more than sufficient evidence that
Halbower did not suffer from a mental disorder that prevented him from
understanding the nature of the criminal proceedings or assisting counsel.
(§ 1367, subd. (a).)
      3.     Ability to Assist Counsel
      The argument on appeal is that there was “overwhelming evidence”
that Halbower was “incapable of assisting his counsel in the conduct of a
defense in a rational manner.” But again, though conflicting, there was
sufficient evidence of Halbower’s ability to work with counsel at trial—if he
wanted to—to support the jury’s verdict of competency.
      As Halbower explained at the competency trial, he had a poor
relationship with his criminal attorney because “Mr. Halley has violated the
trust that I had with him.” Halbower testified that he decided to stop
cooperating when his criminal attorney raised a doubt about his competence.
Halbower complained that his attorney “won’t work with me.” He wanted to
do everything and for Halbower to just “lay down.” Halbower testified, “I
have tried in every way to convince Mr. Halley of a defense in this case that I
do have. And he might not agree with it.” Moreover, Halbower declared that
he would assist his attorney in the conduct of his defense “only if the defense
is a defense that we agree upon . . . .” (Italics added.) Halbower also made it




                                      15
clear that, if his criminal attorney refused to employ Halbower’s defense
theory, he would move to get new counsel or to represent himself.
      Halbower’s dispute with his criminal attorney does not invalidate his
competency to stand trial. In People v. Hightower (1996) 41 Cal.App.4th
1108, we rejected a defendant’s contention “that his disruptive behavior in
the courtroom and disputes with defense counsel prove that he was not
competent to stand trial.” (Id. at p. 1112.) We reasoned, “His conduct
demonstrates an unwillingness to cooperate with defense counsel but does
not constitute proof of mental incompetence. ‘[T]he test, in a section 1368
proceeding, is competency to cooperate, not cooperation.’ ” (Hightower, at
p. 1112, italics added; accord, People v. Clark (2011) 52 Cal.4th 856, 893.)
      In the present case, the jury was entitled to credit expert testimony
that Halbower had the mental capacity to cooperate, even if he chose not to.
The jurors were able to personally assess Halbower’s own explanation for his
lack of cooperation. That two experts opined Halbower would not be able to
cooperate with counsel does not prove a lack of substantial evidence to
support the jury’s finding. The jury was not under any obligation to adopt
the contrary expert opinions. Such a requirement would undermine the
jury’s role, and effectively transform the competency decision into a trial by
experts rather than by jury. (People v. Samuel (1981) 29 Cal.3d 489, 498.)
      Contrary to the assertion on appeal, Halbower’s case is not comparable
to People v. Samuel, supra, 29 Cal.3d 489. In Samuel, unlike here, there was
“persuasive and virtually uncontradicted defense evidence proving [the
defendant’s] mental incompetence to stand trial.” (Id. at p. 506.) The
“impressive array of evidence” included testimony from five court-appointed
psychiatrists, three psychologists, a medical doctor, a nurse, and three
psychiatric technicians, as well as four additional psychiatric reports.



                                       16
“Without exception, each witness and every report concluded that . . . the
[defendant] was incompetent to stand trial.” (Id. at p. 498; see People v.
Stanley (1995) 10 Cal.4th 764, 808–809 [Samuel involved a “virtually
one-sided showing of incompetence”].) Where both Dr. Gould and Halbower
himself testified as to Halbower’s competency, “[t]his is certainly not a case
like Samuel in which no reasonable trier of fact could reject the defense
evidence.” (Mendoza, supra, 62 Cal.4th at p. 883.)
      In sum, where there was substantial and credible evidence presented
that Halbower was not suffering from a mental illness that deprived him of
the ability to understand the proceedings and to assist counsel in his defense;
the presumption of mental competence to stand trial was not rebutted.
                                DISPOSITION
      The judgment is affirmed.




                                       17
                                         _________________________
                                         Desautels, J.*


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Brown, J.




A155724 People v. Halbower


      *Judge of the Alameda County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                    18